 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    TERRENCE DAVIS,                           Case No. 1:18-cv-01397-DAD-JLT (PC)
12                      Plaintiff,              ORDER CLOSING CASE DUE TO
                                                VOLUNTARY DISMISSAL WITHOUT
13           v.                                 PREJUDICE
14    CALIFORNIA STATE SUPERIOR
      COURTS, et al.,                           (Doc. 10)
15
                        Defendants.
16

17

18          On December 11, 2018, Plaintiff filed a request for dismissal of this action pursuant to
19   Federal Rule of Civil Procedure 41(a)(1)(i). (Doc. 10.)

20          In Wilson v. City of San Jose, the Ninth Circuit explained:

21            Under Rule 41(a)(1), a plaintiff has an absolute right to voluntarily dismiss his
              action prior to service by the defendant of an answer or a motion for summary
22            judgment. Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995) (citing
              Hamilton v. Shearson-Lehman American Express, 813 F.2d 1532, 1534 (9th
23            Cir. 1987)). A plaintiff may dismiss his action so long as the plaintiff files a
24            notice of dismissal prior to the defendant's service of an answer or motion for
              summary judgment. The dismissal is effective on filing and no court order is
25            required. Id. The plaintiff may dismiss some or all of the defendants, or some
              or all of his claims, through a Rule 41(a)(1) notice. Id.; Pedrina v. Chun, 987
26            F.2d 608, 609-10 (9th Cir. 1993). The filing of a notice of voluntary dismissal
              with the court automatically terminates the action as to the defendants who are
27
              the subjects of the notice. Concha, 62 F.2d at 1506. Unless otherwise stated,
28            the dismissal is ordinarily without prejudice to the plaintiff's right to


                                                      1
 1            commence another action for the same cause against the same defendants. Id.
              (citing McKenzie v. Davenport-Harris Funeral Home, 834 F.2d 930, 934-35
 2            (9th Cir. 1987)). Such a dismissal leaves the parties as though no action had
 3            been brought. Id.

 4   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). No party has appeared and, in fact,

 5   service has not been authorized by the Court. (See Doc. 9.) Because Plaintiff has exercised his

 6   right to voluntarily dismiss the complaint under Rule 41(a)(1), this case has terminated. See

 7   Wilson, 111 F.3d at 692. Therefore, the Clerk is directed to close this case in light of Plaintiff's

 8   Rule 41(a)(1)(i) requested dismissal without prejudice.

 9

10   IT IS SO ORDERED.

11      Dated:     December 12, 2018                             /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                        2
